14-2323
     Liu v. Lynch
                                                                                       BIA
                                                                                  Wright, IJ
                                                                               A200 838 135


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   2nd day of September, two thousand fifteen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            JOSÉ A. CABRANES,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   JIAN MING LIU,
14            Petitioner,
15
16                  v.                                         14-2323
17                                                             NAC
18
19   LORETTA E. LYNCH,
20   UNITED STATES ATTORNEY GENERAL*,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                 Lee Ratner, Law Offices of Michael
25                                   Brown, New York, New York.
26   *Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
27   Loretta E. Lynch is automatically substituted for former Attorney General
28   Eric H. Holder, Jr.
29
30
1    FOR RESPONDENT:         Joyce R. Branda, Acting Assistant
2                            Attorney General; Jesse M. Bless,
3                            Senior Litigation Counsel; Alexander
4                            J. Lutz, Trial Attorney, Office of
5                            Immigration Litigation, United States
6                            Department of Justice, Washington D.C.
7

8        UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review is

11   DENIED.

12       Jian Ming Liu, a native and citizen of China, seeks review

13   of a June 6, 2014, decision of the BIA, affirming the April 24,

14   2012, decision of an Immigration        Judge (“IJ”), which denied

15   his application for asylum, withholding of removal, and relief

16   pursuant to the Convention   Against Torture (“CAT”).          In re

17   Jian Ming Liu, No. A200 838 135(B.I.A. June 6, 2014), aff’g No.

18   A200 838 135 (Immig. Ct. N.Y. City Apr. 24, 2012).         We assume

19   the parties’ familiarity with the underlying facts and

20   procedural history in this case.

21       We have reviewed both the decisions of the IJ and the BIA

22   “for the sake of completeness.”       Wangchuck v. Dep’t of Homeland

23   Sec., 448 F.3d 524, 528 (2d Cir. 2006).         The applicable

24   standards of review are well established.         8   U.S.C.


                                       2
1    § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

2    Cir. 2009).

3        For asylum applications like Liu’s, governed by the REAL

4    ID Act of 2005, the agency may, “[c]onsidering the totality of

5    the circumstances,” base a credibility determination on

6    inconsistencies in an asylum applicant’s statements and other

7    record evidence, “without regard to whether” they go “to the

8    heart of the applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii).

9    “We defer . . . to an IJ’s credibility   determination unless,

10   from the totality of the circumstances, it is plain that no

11   reasonable fact-finder could make such an adverse credibility

12   ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

13   2008) (per curiam).   Substantial evidence supports the

14   agency’s adverse credibility determination.

15       The agency reasonably based its adverse credibility

16   determination on significant inconsistencies between Liu’s

17   airport interview, credible fear interview, and statements he

18   made in his asylum application and at his hearing.     A

19   comparison shows substantial discrepancies.   Liu stated at his

20   airport interview that he came to the United States to join his

21   fiancée, and feared returning to China because his parents were

22   poor and the Chinese government would put him in jail for having
                                    3
1    traveled to the United States.   At his credible fear interview,

2    he explicitly stated that he had never been threatened or harmed

3    in China, and revealed (for the first time) that his fiancée

4    had been forced to have an abortion.    He also claimed to have

5    found Christianity in prison, and that he feared returning to

6    China as a Christian.   However, he conceded    in his asylum

7    application that he had fabricated the story about his fiancée,

8    her forced abortion, and his discovery    of Christianity in

9    prison.   He actually came to the United States because he had

10   been active in an underground Christian church in China, and

11   had been detained and beaten by the police     on that basis.

12       Liu explained that a “snakehead” who smuggled him into the

13   United States told him to apply for    asylum based on a family

14   planning policy violation because Liu did not have proof of his

15   religious persecution in China.    However, as the IJ observed,

16   it did not make sense that the snakehead would instead recommend

17   that Liu base his claim on a nonexistent fiancée’s forced

18   abortion, for which he also did not have any proof.   Moreover,

19   although Liu allegedly feared defying the smuggler’s

20   instructions, he did not in fact follow those instructions.

21   The agency was therefore not compelled to accept this

22   explanation.   See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d
                                    4
1    Cir. 2005) (holding that the agency need not credit an

2    applicant’s explanations for inconsistent testimony unless

3    those explanations would compel a reasonable fact-finder to do

4    so).

5           The agency also found that Liu failed to adequately

6    corroborate his claim.     An applicant’s failure to corroborate

7    testimony may bear on credibility, either because the absence

8    of particular corroborating evidence is viewed as suspicious,

9    or because the absence of corroboration in general makes an

10   applicant unable to rehabilitate testimony that has already

11   been called into question.    See Biao Yang v. Gonzales, 496 F.3d
12   268, 273 (2d Cir. 2007).     Liu does not challenge that finding.

13   See Yueqing Zhang v. Gonzales, 426 F.3d 540, 542 n.1 (2d Cir.

14   2005).

15          Given the inconsistencies and lack of corroboration, the

16   totality of the circumstances supports the agency’s adverse

17   credibility determination.     See Xiu Xia Lin, 534 F.3d at 167.

18   That determination is dispositive of asylum, withholding of

19   removal, and CAT relief as those claims are based on the same

20   factual predicate.    Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

21   Cir. 2006).


                                      5
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk




                                    6